Citation Nr: 0821578	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected major depression.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1975 and from February 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  In April 2004, the Board remanded 
the claim to the RO for correction of a notice deficiency, 
and in June 2005, the Board issued a decision denying the 
veteran's claim.  Thereafter, the veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, the Court set aside the 
Board's June 2005 decision and remanded the case to the Board 
for reconsideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In the August 2007 Memorandum Decision, the Court indicated 
that the Board erred in its June 2005 decision by finding 
that the veteran's February 2002 VA examination was a 
sufficient basis for determining the current severity of her 
depression.  At her September 2003 hearing, the veteran 
described experiencing increased memory loss and loss of 
concentration during the last year, and she claims that these 
symptoms are a manifestation of an increase in severity of 
her psychiatric disability.  VA must provide a VA examination 
when there is insufficient competent medical evidence with 
which to decide the claim.  38 C.F.R. § 3.159 (2007); see 
also VAOPGCPREC 11-95 (a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination).  There is no medical evidence in the 
claims file that discusses the veteran's symptoms dated after 
the February 2002 VA examination.  Thus, the appeal must be 
remanded to afford the veteran a contemporaneous VA 
examination that addresses all current symptoms, as well as 
the impact of those symptoms on her ability to function 
socially and at work.

The Board also notes that, with the exception of prescription 
records dated in 2004 and 2005, the most recent VA treatment 
records associated with the claims file are dated in November 
2001.  In a May 2004 statement, the veteran reported that she 
had continued to receive treatment from the VA Medical Center 
(VAMC) in Leavenworth.  Thus, all VA treatment records from 
the Leavenworth VA facility dated from December 2001 onward 
must be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  Further, the veteran may have 
received treatment from another VA facility or a private 
provider in these past several years.  She should, therefore, 
be requested to identify any treatment providers, to include 
VA facilities other than Leavenworth, who hold relevant 
records and the locations of those records.  If the records 
are with a private treatment provider, she should also be 
requested to authorize release of those records to VA.

Finally, the Board observes that the Court recently issued a 
decision which interprets the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007)), as they pertain to increased rating claims.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that, for an increased compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that he or she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 


demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

The veteran has not been provided complete and proper notice 
as to any elements of notice required under the Court's 
decision in Vazquez-Flores, with the exception of being 
informed that she must show that her service-connected 
disability had increased in severity.  Thus, this remand for 
substantive development will also allow VA the chance to 
provide corrective VCAA notice to the veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all relevant treatment 
records from the VAMC Leavenworth dated 
from December 2001 to the present with 
the claims file.  All requests and 
responses, positive and negative, should 
also become part of the record. 

2.  Request that the veteran identify any 
additional treatment providers (VA and 
non-VA) whom she has seen since November 
2001.  The veteran should be requested to 
submit a VA Form 21-4142, Authorization 
and Consent to Release Information to VA, 
for each private provider whose records 
she indicates VA should obtain.  All 
records identified should be associated 
with the claims file, and any negative 
responses should be documented.

3.  Once all additional records have been 
associated with the claims file, the 
veteran should be afforded another VA 
psychiatric examination to determine the 
current nature and severity of her 
service-connected major depression.  The 
claims file must be made available to the 
examiner for review of pertinent 
documents therein, and the examination 
report should reflect that such review 
was completed.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations of 
major depression.  The examination report 
should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning that support the score.  The 
examiner should specifically comment on 
the impact of the veteran's depression 
upon her social and industrial activities 
including her employability.  The 
rationale for all opinions expressed must 
be provided.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on her 
claim.  38 C.F.R. § 3.655 (2007).

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
increased rating claim should be 
readjudicated, to include all evidence 
received since the March 2005 
supplemental statement of the case.  If 
the benefit sought remains denied, the 
veteran and her representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

